Citation Nr: 1729545	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-24 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


WITNESS AT HEARING ON APPEAL

The Veteran
INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964, and from May 1990 to October 1993.  He also had reserve service from October 1985 to May 1990. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO denied a rating in excess of 40 percent for degenerative disc disease with radiculopathy of the left lower extremity.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in May 2010.  The RO issued a supplemental SOC reflecting the continued denial of the claim in May 2011.

In March 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

In March 2013, the Board remanded the claim on appeal to the agency or original jurisdiction (AOJ), for further action, to include additional development of the evidence.  After completing the requested development, the AOJ continued to deny the claim ((as reflected in a September 2013 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration. 

In a September 2013 rating decision, the RO awarded a separate, 10 percent rating for associated radiculopathy of the left lower extremity, effective March 19, 2009 (the date of receipt of the claim for increase).  To date, the Veteran has not appealed the assigned rating or effective date of that award.

In July 2016, the Board characterized the claim on appeal as reflected on the title page, and again remanded the claim  to the AOJ for further action, to include additional development of the evidence.  After accomplishing the requested development, the AOJ continued to deny the claim (as reflected in a February 2017 SSOC) and returned this matter  to the Board for further appellate consideration.  

In a February 2017 rating decision, the RO increased the separate rating for associated radiculopathy of the left lower extremity to 20 percent, effective January 25, 2017.  Again, the Veteran has not appealed the assigned rating or effective date.
In May 2017, the Interim Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All such records have been reviewed.  


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2. Pertinent to the March 2009 claim for increase, the Veteran's DDD of the lumbar spine has been manifested by pain, tenderness, stiffness, fatigue, reports of flare-ups, disturbance of locomotion, and limited motion of the thoracolumbar spine; there is no spinal ankylosis and no separately ratable neurological manifestation other than radiculopathy of the left lower extremity (the rating for which is not at issue), and the disability has not resulted in any incapacitating episodes due to intervertebral disc syndrome (IVDS).

3. The schedular criteria are adequate to rate the Veteran's DDD of the lumbar spine  at all points pertinent to this appeal.



CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for DDD of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, , General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes (DCs) 5235-5243 (2016), and Formula for Rating IVDS Based on Incapacitating Episodes (for DC 5243) (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

A March 2009 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for an increased rating for his service-connected spine disability, as well as what information and evidence must be submitted by the Veteran, and what information would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The September 2009 RO rating decision reflects the initial adjudication of the claim after issuance of the March 2009 letter.  Thereafter, the May 2010 SOC set forth specific criteria for a higher rating for the lumbar spine disability (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.    Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA and private treatment records, and the reports of VA spine and neurological examinations.  Also of record and considered in connection with the appeal is the transcript of the March 2012 Board hearing, along with various statements from the Veteran and his representative.  The Board finds that no additional AOJ action to further develop the record in connection with the claim decided herein, prior to appellate consideration, is required. 

As for the March 2012 Board hearing, during the hearing, the issue was identified and testimony was elicited regarding the Veteran's symptoms of and treatment for his service-connected lumbar spine disability.  Although the submission of any specific, additional evidence was not explicitly suggested, on these facts, such omission was harmless, inasmuch as, following the hearing, additional development of the claim was ordered, and, as a result, additional evidence was added to the claims file. Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016);  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As for the March 2013 and July 2016 remands, the Board instructed the AOJ to complete the following: obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran; request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal, to include private treatment records; and afford the Veteran VA spine examinations. 

VA spine examinations were conducted in May 2009, June 2013, and January 2017.  Moreover, the Veteran was most recently asked to provide information, and if necessary, authorization to obtain any additional evidence pertinent to the claim for an increased rating for the service-connected back disability by way of an October 2016 letter.  The Veteran did not subsequently identify any such evidence and all outstanding VA and private treatment records have been procured.

Overall, the Board finds that the AOJ substantially complied with the prior remand directives with respect to the claim decided herein, to the extent possible.  Thus, no further action in this regard is required.   See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with rhe claim on appeal.  Consequently, there is no prejudice to the Veteran in the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.   Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Therefore, the following analysis is undertaken with the possibility that staged rating may be appropriate.

Historically, in a March 1994 rating decision, the Veteran was awarded service connection for DDD of the lumbar spine and an initial 20 percent rating was assigned, effective October 1, 1993.  In an October 2002 rating decision, the RO increased the disability rating for DDD of the lumbar spine to 40 percent, effective January 2, 2002.  In March 2009, the Veteran filed the current claim for increased rating.


The 40 percent rating for the Veteran's service-connected DDD of the lumbar spine has been assigned under  Diagnostic Code 5293-5243,which references the diagnostic codes for evaluating IVDS in effect prior to and since September 26, 2003.   See 38 C.F.R. § 4.27.  

However, the current criteria for rating all musculoskeletal spine disabilities are set forth in the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), at .38 C.F.R. § 4.71a,.

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is warranted forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 
A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.

The Notes following the General Rating Formula provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Note 2 provides that normal forward flexion of the thoracolumbar spine is from zero to 90 degrees. Each range of motion measurement is to be rounded to the nearest five degrees.

Alternatively, the Formula for Rating IVDS provides that a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

For purposes of rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

The Board also notes that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals foe Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2016).  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claim.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Private treatment records document complaints of back pain.  February 2009 magnetic resonance imaging (MRI) of the lumbar spine showed L3-L4 disc bulge and advanced disc degenerative changes at L4-L5.  March 2009 private treatment records document complaints of back pain.  A musculoskeletal exam showed lumbar tenderness.  In April 2009 the Veteran complained of low back pain attributed to a recent lumbar strain.  On physical exam, range of motion revealed difficulty with flexion, but a normal gait and normal muscle strength.  MRI of the lumbar spine showed L3-L4 disc bulge and advanced disc degenerative changes at L4-L5.  An impression of uncontrolled DDD of the lumbar spine was provided.  The treating provider recommended L4-L5 lumbar interbody fusion surgery, but the Veteran declined.

The Veteran was afforded a VA spine examination in May 2009.  The examiner indicated that he was not able to review the claims file prior to issuing the report.  Symptoms of decreased motion, stiffness, and pain were noted.  There was no evidence of fatigue, weakness, or muscle spasms.  Pain was described as constant, moderate, and daily.  There was no evidence of radiation with pain, flare-ups, tenderness, weakness, guarding, muscle atrophy, or ankylosis.  It was noted that the Veteran could walk up to three miles and sit up to two hours before experiencing left leg numbness.  He reported numbness in his left lower extremity six times per month.  A normal gait was noted.  Reflex tests were normal.  Range of motion testing of the thoracolumbar spine revealed flexion limited to 75 degrees, extension limited to 25 degrees, left and right lateral flexion each limited to 20 degrees, and left and right lateral rotation each limited to 30 degrees.  There was no objective evidence of pain on active or repetitive motion.  As for functional impact, the Veteran reported currently working part-time as a security officer and missing less than one week due to his back condition.  He also reported working in that position for over 20 years.

June 2010 private treatment records document complaints of low back pain.  The Veteran reported working as a security guard and not taking medication for pain. On physical examination, decreased range of motion with forward flexion and pain in the low back was noted.  There was no evidence of tenderness.  X-rays of the lumbar spine showed retrolisthesis at L3 on L4, degenerative changes, and osteophytes at L4 and L5.  An assessment of DDD with associated low back pain was provided.   Subsequently, that same month, the Veteran underwent a bilateral lumbar medial branch block at L4, L5 procedure.  In July 2010 and August 2010  low back pain was treated with steroid injections.

During the March 2012 hearing, the Veteran asserted that his lumbar spine disability had worsened to the extent that it affected his ability to function at work and activities of daily living.  He reported that he was working part-time.

Pursuant to the March 2013 remand, the Veteran was afforded a VA spine examination in June 2013.  He reported chronic low back pain, but denied flare-ups. Thoracolumbar range of motion showed flexion limited to 55 degrees, extension limited to 20 degrees, right and left lateral flexion each limited to 20 degrees, and right and left lateral rotation each limited to 20 degrees; all, with objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional functional loss. Contributing factors to limitation of motion included less movement than normal, excess fatigability, pain on movement, and disturbance of locomotion.  There was evidence of localized tenderness and pain to palpation, but no guarding, muscle spasms, atrophy, or IVDS.  Strength, reflex, and sensory tests were normal.  There was evidence of radiculopathy in the left lower extremity with mild paresthesia/dysesthesias and numbness.  Lumbar spine x-rays showed degenerative changes at L3-L4 and L4-L5.  As for functional impact, the examination report noted that the lumbar spine disability impacted the Veteran's ability to work based on his reports of limitations with walking, standing, bending, and lifting.  In a July 2013 addendum, the June 2013 examiner indicated review of the claims file.

VA treatment records continue to document complaints of low back pain.  In August 2012 the Veteran complained of chronic low back pain treated with medication.  June 2013 x-rays of the lumbar spine showed mild scoliosis, facet disease and degenerative disc disease, but no fracture or subluxation.

In June 2016 correspondence, the Veteran, by and through his representative, alleged worsening of his lumbar spine disability.  

Pursuant to the July 2016 remand, the Veteran was afforded a VA spine examination in January 2017.  At that time, he reported constant pain treated with medication and flare-ups up to three times a week after walking one mile. He reported functional loss from prolonged sitting, difficulty bending, numbness, and tingling. On range of motion testing of the thoracolumbar spine, flexion was limited to 55 degrees, extension was limited to 10 degrees, right and left lateral flexion was  limited to 25 degrees each, right lateral rotation was limited to 25 degrees, and left lateral rotation was limited to 15 degrees.  Abnormal range of motion contributed to difficulty bending at waist.  There was no evidence of pain with weight bearing, localized tenderness, or pain on palpation.  The Veteran was able to accomplish repetitive use testing with three repetitions and no additional functional loss.  The examiner noted that the Veteran was not examined after repetitive use over time or during flare-ups; thus,  the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or during flare-ups.  The examiner indicated that he could not provide an opinion without resorting to speculation as to whether pain, weakness, fatigability or incoordination limit functional ability because the Veteran was not observed under those conditions.  He noted that there was no evidence of guarding, muscle spasms, atrophy, or ankylosis.  Muscle strength tests revealed active movement against some resistance in the left ankle dorsiflexion and left great toe extension.   Reflex exams were normal. Sensory exams showed decreased sensation in the left lower extremity.  There was evidence of left lower extremity radiculopathy with moderate paresthesias and numbness.  IVDS was noted, but the examiner indicated that it did not require bed rest and treatment prescribed by a physician in the past 12 months.  As for functional impact, the examination report noted that the lumbar spine disability impacts the Veteran's ability to work.  He reported pain with prolonged sitting, walking, standing, and bending.  He also reported currently working part-time, as needed, as airport security and that he last worked in October 2016.  

The above evidence reflects that, pertinent to the current claim for increase, the Veteran's DDD of the lumbar spine has been manifested by back pain, tenderness, stiffness, fatigue, flare-ups, disturbance of locomotion, and limited motion of the thoracolumbar spine.  The 40 percent rating currently assigned is the maximum schedular rating for limitation of motion of the thoracolumbar spine under the General Rating Formula.  Notably, a rating excess of 40 percent for the thoracolumbar spine under that Formula requires a finding of ankylosis.  There is no evidence of the Veteran's thoracolumbar spine being fixed in position or ankylosed during the claim period, and the absence of ankylosis was specifically noted during the May 2009 and January 2017 VA examinations.  Therefore, the rating considerations pertaining to functional loss due to pain and other factors (as delineated in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca) also provide no basis for any higher rating under the General Rating Formula
	
With respect to neurological manifestations of spine disability pursuant to Note (1) of the General Rating Formula, the Board finds that this provision provides no basis for assignment of any higher, or separate, compensable rating(s) in addition to that already assigned.   In this regard, the Board notes that a separate disability rating has been assigned for radiculopathy of the left lower extremity, associated with the service-connected DDD lumbar spine disability (see September 2013 and February 2017 rating decisions).  However, the propriety of that rating is not currently before the Board, and there is no evidence or allegation of any additional, separately ratable neurological manifestation of lumbar spine disability.  

With respect to the Formula for Rating IVDS, although the evidence indicates that the Veteran has IVDS (and, that, hence evaluating the disability under this provision  of the rating schedule is appropriate), as noted by the January 2017 examiner, it did not require bed rest and treatment prescribed by a physician in the prior 12 months, and there is otherwise no competent, probative evidence to indicate that the Veteran had associated incapacitating episodes within the meaning of the rating schedule within in applicable 12-month period.  

Finally, the lumbar spine disability has not been shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule at any pertinent point. 

In analyzing this claim, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected DDD of the lumbar spine disability at issue and notes that he is competent to describe certain symptoms associated with this disability.  As noted, however, such assertions are contemplated in the assigned 40 percent disability rating, and the competent, probative medical evidence offering detailed specific findings responsive to applicable rating does not support assignment of any higher rating for the Veteran's lumbar spine disability.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any point pertinent to the current claim for increase, the Veteran's DDD of the lumbar spine disability reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.

However, if the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

As explained above, the symptoms associated with the Veteran's service-connected DDD of the lumbar spine disability during the claim period have included pain, tenderness, stiffness, flare-ups, fatigue, disturbance of locomotion, and limitation of spinal motion.  These symptoms are all contemplated by the appropriate rating criteria discussed above.  Specifically, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. 

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, disturbance of locomotion, interference with sitting, standing, and weight-bearing, instability, and crepitation. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Hence, the ratings assigned for the service-connected lumbar spine disability during the claim period contemplate all of the Veteran's reported and observed symptoms during that period, as set forth above, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, The Veteran's lumbar spine disability is appropriately rated as single disability, and he has been assigned a separate , compensable rating for associated left lower extremity radiculopathy (the rating for which is not at issue).  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of either claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of a veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, there is no evidence or allegation that the lumbar spine disability under consideration, alone, has rendered him unemployable.  Although, at the most recent January 2017 VA examination the Veteran reported 
pain with prolonged sitting, walking, standing, and bending; he also reported currently working part-time as a security guard.  To this regard, throughout the claim period, the Veteran has consistently reported working part-time as a security guard.  See March 2009 VA examination, June 2010 private treatment records, and January 2017 VA examination.  The Veteran has not reported any period of unemployability due to solely to his DDD of the lumbar spine..  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to the disability under consideration has not reasonably been raised, and need not be addressed in conjunction with the increased rating claim herein decided.

For all the foregoing reasons, the Board finds that there is no basis for staged rating for the Veteran's  DDD of the lumbar spine,  pursuant to Hart, and the claim for a rating in excess of 40 percent must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher or additional rating at any pertinent point.   See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.



ORDER

A rating in excess of 40 percent for DDD of the lumbar spine is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


